Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/815425, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed Application fails to provide adequate support or enablement for the following: 
Claim 5: normalizing the matched portion of the information on the clinical trial assets received from the one or more data sources after matching the portion of the information on the clinical trial assets.
Claim 10: wherein one or more sets of research centers are within the N-dimensional cluster.  
Claim 11: the centroid is located in the center of at least one of a neighborhood and/or research center.
Claim 13: outlying display element is represented by a nation/country.
Accordingly, claims 5, 10, 11, and 13 are not entitled to the benefit of the prior application

Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities:  
The phrase “a centroid of a cluster the one or more display elements” should be “a centroid of a cluster of the one or more display elements.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 14 of U.S. Patent No. US 11,392,670 B1. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by representative claim 1 of the instant application and claims 1&6 of the ‘670 patent:
Instant Application
US 11,392,670 B1
1. A computer-implemented method, the method comprising: 
1. A machine-implemented method, comprising:
receiving information on clinical trial assets from one or more data sources;
receiving information regarding clinical trial assets from multiple data sources;
matching a portion of the information on the clinical trial assets with at least one user query; 
matching a portion of the information received from the multiple data sources to a user query;
 
merging and normalizing the matched portion of the information received from the multiple data sources;processing the merged and normalized information, including,organizing clinical trial assets of the merged and normalized information relative to an N-dimensional space, wherein N is an integer greater than 2,
filtering the clinical trial assets in N-dimensional space according to one or more user criteria's to locate an N-dimensional cluster of clinical trial assets; 
filtering the organized clinical trial assets based on user-provided filter criteria to identify a N-dimensional cluster of clinical trial assets within the N-dimensional space, and
representing each of the located N-dimensional cluster of clinical trial assets as one or more display elements, 
representing the N-dimensional cluster of clinical trial assets as display elements; and
 
performing the receiving, the matching, the merging and normalizing, and the processing the merged and normalized information within volatile memory without storing the received information in persistent memory;
wherein the one or more display elements is absent an overlap; and 
See dependent claim 6 below
identifying an outlying display element by determining a centroid of a cluster the one or more display elements.  
determining a centroid of a cluster of the display elements;identifying one of the display elements as an outlying display element based on a distance between the centroid and the display element; and
 
reducing the distance between the centroid and the outlying display element.
 
6. The method of claim 1, further comprising:    pairwise comparing coordinates of a first one of the display elements with coordinates of a second one of the display elements to detect an intersection of the first and second display elements; andmodifying the coordinates of the first display element and/or the second display element to move the first display element and/or the second display element away from the intersection.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 7 are drawn to a method for processing clinical trial asset information, which is within the four statutory categories (i.e., a process). Claims 8 - 14 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for processing clinical trial asset information, which is within the four statutory categories (i.e., a manufacture). Claims 15 - 20 are drawn to a system for processing clinical trial asset information, which is within the four statutory categories (i.e., machine).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites:
15. A computer system connected to a network, the system comprising: 
one or more processors configured to: 
receive information on clinical trial assets from one or more data sources; 
match a portion of the information on the clinical trial assets with at least one user query; 
filter the clinical trial assets in N-dimensional space according to one or more user criteria's to locate an N-dimensional cluster of clinical trial assets; 
represent each of the located N-dimensional cluster of clinical trial assets as one or more display elements, wherein the one or more display elements is absent an overlap; and 
identify an outlying display element by determining a centroid of a cluster the one or more display elements.  
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because receiving information from a data source, matching a portion of the information to a user query, filtering the information in an N-dimensional space to locate a cluster of assets, representing the assets as display elements that do no overlap, and identifying an outlying display element is an observation/evaluation/judgment/analysis that can be performed in the human mind or using paper and pen, but for the recitation of generic computer components (i.e. a processor).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 15 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 15 and 1 is that Claim 1 recites a method, whereas Claim 15 recites a system with a processor, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 8, because the only difference between Claims 1 and 8 is that Claim 1 recites a method, whereas Claim 8 recites a computer program product. 
Dependent claims 2-7, 9-14, and 16-20 include other limitations for example claim 2 further recites reducing a distance of the outlier display element to the centroid, claims 3 and 9 further recites details of the user’s criteria, claims 4 and 19 further recite details about the clinical trial assets, claim 5 further recites normalizing matched information, claim 6 further recites merging the matched information within volatile memory after receiving the information, claim 7 further recites details as the number of dimensions, e.g., 3 or more, claims 9, 10, and 17 further recite further details as to the clusters/centroids, claims 12, 14, 16, and 18 further recite details as to the filtering/filtering criteria, claims 13 and 20 further recite details as to the display elements; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
15. A computer system connected to a network, the system comprising: 
one or more processors configured to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
receive information on clinical trial assets from one or more data sources; 
match a portion of the information on the clinical trial assets with at least one user query; 
filter the clinical trial assets in N-dimensional space according to one or more user criteria's to locate an N-dimensional cluster of clinical trial assets; 
represent each of the located N-dimensional cluster of clinical trial assets as one or more display elements, wherein the one or more display elements is absent an overlap; and 
identify an outlying display element by determining a centroid of a cluster the one or more display elements.  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of receiving information from a data source, matching a portion of the information to a user query, filtering the information in an N-dimensional space to locate a cluster of assets, representing the assets as display elements that do no overlap, and identifying an outlying display element by utilizing a general purpose processor;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0156]-[0159] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor) and nothing beyond that; 
Accordingly, representative claim 15 and analogous independent claims 1 and 8 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-7, 9-14, and 16-20 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2 further recites reducing a distance of the outlier display element to the centroid (merely further limiting the abstract idea).
Claims 3 and 9 further recites details of the user’s criteria (merely further limiting the abstract idea).
Claims 4 and 19 further recite details about the clinical trial assets (merely further limiting the abstract idea).
Claim 5 further recites normalizing matched information (merely further limiting the abstract idea). 
Claim 6 further recites merging the matched information within volatile memory after receiving the information (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claim 7 further recites details as the number of dimensions, e.g., 3 or more (merely further limiting the abstract idea).
Claims 9, 10, and 17 further recite further details as to the clusters/centroids (merely further limiting the abstract idea).
Claims 12, 14, 16, and 18 further recite details as to the filtering/filtering criteria (merely further limiting the abstract idea).
Claims 13 and 20 further recite details as to the display elements (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see  [0156]-[0159] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0156]-[0157] discloses that a processor, i.e., the additional element identified above is a generic computing systems configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of receiving information from a data source, matching a portion of the information to a user query, filtering the information in an N-dimensional space to locate a cluster of assets, representing the assets as display elements that do no overlap, and identifying an outlying display element by utilizing a general purpose processor;
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103 – Pre-AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-4, 7-9, 14-15, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hernandez, "Visualization for seeking and comparing clinical trials" University of Victoria, Canada (Order No. NR66834), (2009) (submitted in IDS dated 06/15/22) (hereinafter Hernandez) in view of US 8,559,926 B1 to Zang et al (hereinafter Zang).
Regarding claim 15, Hernandez discloses a computer system connected to a network, the system comprising: 
one or more processors configured to (p. 110 discloses that CTeXplorer is a computer application that users interact with to view data, and therefore, is interpreted as including a computer with a processor for executing the application. See also, p. 82 Use Case 1 disclosing using a laptop computer): 
receive information on clinical trial assets from one or more data sources (p. 103 last ¶ - p. 104 1st ¶ discloses receiving information from 12 trails interpreted as one or more data sources, this information received includes location data, as the location data is matched/filtered as discussed on p. 105 ¶1 and depicted in Fig. 9.2. Examiner notes that any of the data received directed toward the clinical trial is interpreted as being information on a clinical trial asset.); 
match a portion of the information on the clinical trial assets with at least one user query; filter the clinical trial assets in N-dimensional space according to one or more user criteria's to locate an N-dimensional cluster of clinical trial assets (Fig. 9.1. CTeXplorer Interface & Figure 9.2. Geographical View Across the Top and p. 104 ¶3 and ¶5 and p. 106 – Continuous variables disclose matching and filtering the received information from the 12 trials based on dynamic user queries of user criteria, e.g., mother’s age, gestational age, and location and presents the grouping of remaining information, i.e., a cluster of the clinical trial assets in multiple display graphics, e.g., the screenshots seen in Figs. 9.1. and 9.2 including at least one N-dimensional cluster of clinical trial assets which can be viewed in Fig. 9.2. This matching/filtering is interpreted as being done in N-dimensional space because the clinical trial data used by the system is represented as a spreadsheet, e.g., see p. 104, and the user’s dynamic queries/criteria represent different axes in the N-dimensional space in line with Applicant’s originally filed specification [0006] & [0067]); 
represent each of the located N-dimensional cluster of clinical trial assets as one or more display elements (Fig. 9.2 discloses representing the N-dimensional cluster of clinical trial assets as display elements, e.g., as pins), wherein the one or more display elements is absent an overlap (Fig. 9.2 discloses that the one or more display elements depicted in “North America” are absent an overlap).

Although Hernandez discloses various display elements, e.g., see Fig. 9.2, Hernandez does not specifically disclose identifying an outlying display element by determining a centroid of a cluster the one or more display elements.

Zang teaches that it was old and well known in the art of data processing related to clusters, at the time of the claimed invention, identify an outlying element by determining a centroid of a cluster of the one or more elements (Col 6 lns 45-60 teach that elements that are determined to be a distance greater than a threshold away from the center of a cluster are identified as outlying elements).  
Therefore, it would have been obvious to one of ordinary skill in the art of data processing relating to clusters at the time of the claimed invention to modify the computing system for matching/filtering/displaying display elements disclosed by Hernandez to incorporate identifying an outlying element by determining a centroid of a cluster of the one or more elements as taught by Zang in order to determine elements that are outliers, e.g., see Col 6 lns 45-60, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 1 and 8 recite substantially similar limitations as those already addressed in claim 15, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 3, depending on claim 1, Hernandez further discloses wherein the user's criteria's include at least one of cost, research activity, and patient population (Fig. 9.1& p. 106 ¶1 and p. 106 last ¶ - p. 107 ¶1 – discloses the user may custom select a variety of criteria, e.g., mother’s age, gest. Age, Hemoglobin, …, HIV, to match/filter the received clinical trial data. Examiner notes that the filters shown in Fig. 9.1 are interpreted as being directed toward research activity because they are directed toward a clinical, i.e., research.).   

Regarding claim 4, depending on claim 1, wherein the clinical trial assets include at least one of a site, location, and/or an investigator (p. 103 last ¶ - p. 104 1st ¶ discloses receiving information from 12 trails interpreted as one or more data sources, this information received includes location).  

Regarding claim 7, depending on claim 1, Hernandez further discloses wherein N is an integer greater than or equal to 3 (Fig. 9.1. CTeXplorer Interface & Figure 9.2. Geographical View Across the Top and p. 104 ¶3 and ¶5 and pp. 106 – 107 disclose matching/filtering the data based on 8 criteria, i.e., N=8).

Regarding claim 9, depending on claim 8, Hernandez further discloses wherein the user criteria's include at least one of research infrastructure and/or research activity (Fig. 9.1& p. 106 ¶1 and p. 106 last ¶ - p. 107 ¶1 – discloses the user may custom select a variety of criteria, e.g., mother’s age, gest. Age, Hemoglobin, …, HIV, to match/filter the received clinical trial data. Examiner notes that the filters shown in Fig. 9.1 are interpreted as being directed toward research activity because they are directed toward a clinical, i.e., research. Examiner notes that the phrase “and/or” under a broadest reasonable interpretation is the equivalent of “or.”).  


Regarding claim 14, depending on claim 8, Hernandez further discloses wherein the filtering includes determining whether the clinical trial assets supply a specific resource (Fig. 9.1. CTeXplorer Interface & Figure 9.2. Geographical View Across the Top and p. 104 ¶3 and ¶5 and p. 106 – Continuous variables disclose matching and filtering the received information from the 12 trials based on dynamic user queries of user criteria, e.g., mother’s age, gestational age, and location and presents the grouping of remaining information. Applicant’s specification [0006] and [0066] clarify that any variable met by filtering is the equivalent to supplying a specific resource.).

Regarding claim 17, depending on claim 15, Hernandez discloses wherein the N-dimensional cluster of clinical trial assets are located within one or more cities (Fig. 9.2 discloses that 1 pin, i.e., a clinical trial asset, is located within Japan which is interpreted as being a N-dimensional cluster. An alternative cluster would be the pins located within the USA or Canada. P. 114 ¶ beginning with “The Geographic View” discloses that the pins indicate the location of the clinical trial. P. 14 – “Countries of recruitment” discloses that the clinical trial locations are in cities.)

Regarding claim 18, depending on claim 15, Hernandez further discloses wherein the filtering of the clinical trial assets includes filtering for one or more locations based on one or more questions being addressed (Fig. 9.1& p. 106 ¶1 and p. 106 last ¶ - p. 107 ¶1 – discloses the user may custom select a variety of criteria; p. 69 discloses filtering based on locations within a specific geographic radius, i.e., a question being addressed).  

Regarding claim 19, depending on claim 15, Hernandez further discloses wherein the information about the clinical trial assets are organized according to one or more diseases (Figs. 9.1 & 9.2 depict the information about the clinical trial assets being organized according to HIV, i.e., one or more diseases).  

Claim 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hernandez in view of Zang and further in view of US 2012/0269491 Sugano et al (hereinafter “Sugano”).
Regarding claim 2, depending on claim 1, the modified combination of Hernandez/Zang discloses determining an outlying display element based on the distance from the centroid of the N-dimensional cluster as discussed above in claim 1. 
However, the modified combination of Hernandez/Zang does not further disclose: reducing a distance of the outlying display element from the centroid of the N-dimensional cluster.  
Sugano teaches that it was old and well known in the art of displaying data, at the time of the claimed invention, reducing a distance of the outlying display element from the centroid (Fig. 5 and [0060] teaches determining the central coordinate of elements to be rendered; [0056]-[0057] teaches determining the rank position where the object with rank OBN is the outlying element; [0052] teaches that the non-selected image may be gradually reduced based on the distance from the selected object and the amount that objects overlap as the distance gets further away increases; which results in a reduction of distance between the selected object and the outlying object, e.g., see Fig. 3A)).
Therefore, it would have been obvious to one of ordinary skill in the art of displaying data at the time of the claimed invention to modify the system for matching/filtering/displaying display elements representing an N-dimensional cluster disclosed by the modified combination of Hernandez/Zang to incorporate the reducing a distance of the outlying display element from the centroid as taught by Sugano in order to make it easier to understand where an object is located in respect to the other, e.g., see Sugano [0010], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hernandez in view of Zang and further in view of US 2013/0096991 to Gardner et al (hereinafter Gardner).
Regarding claim 6 depending on claim 1, Hernandez disclose matching information of the clinical trial assets after receiving the information on the clinical trial assets.
The modified combination of Hernandez/Zang does not disclose merging the matched information … within a volatile memory after receiving the information … . 
Gardner teaches that it was old and well known in the art of healthcare systems, at the time of the claimed invention, to merge the matched information within a volatile memory after receiving the information ([0059] teaches merging information from multiple data sources and [0186] & [0188] teach that the computer utilizes a processor to execute instructions, i.e., perform the disclosed invention, from memory or storage and that the memory can be volatile memory).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems at the time of the claimed invention to modify the clinical trial GUI system disclosed by the modified combination of Hernandez/Zang to incorporate merging the matched information within a volatile memory after receiving the information as taught by Gardner in order to combine multiple sources of data, e.g., see [0059], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hernandez in view of Zang and further in view of “Note for Guidance on Choice of Control Group in Clinical Trials,” European Medicines Agency, January 2001 (hereinafter EMA).
Regarding claim 12, depending on claim 8, Hernandez discloses that the filter criteria includes a variety of options (Fig. 9.1& p. 106 ¶1 and p. 106 last ¶ - p. 107 ¶1 – discloses the user may custom select a variety of criteria).  
Hernandez does not disclose the filter criteria includes local cost per patient and/or local availability of a specific comparator drug.
EMA teaches that it was old and well known in the art of clinical trials, at the time of the claimed invention, for clinical trial criteria to include local availability of a specific comparator drug (p. 28 - 3. CHOOSING THE CONCURRENT CONTROL GROUP teaches that the choice of a specific comparator drug may depend on local availability).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical trials at the time of the claimed invention to modify the clinical trial data visualization system including customization of filter criteria disclosed by the modified combination of Hernandez/Zang for one of the filter criteria to be local availability of a specific comparator drug as taught by EMA in order to allow for an effective/ethical trial, e.g., see EMA p. 28 - 3. CHOOSING THE CONCURRENT CONTROL GROUP, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hernandez in view of Zang and further in view of US 2010/0211411 to Hudson.
Regarding claim 16, depending on claim 15, Hernandez discloses that filtering of the organized clinical trial assets are based on criteria including a variety of options (Fig. 9.1& p. 106 ¶1 and p. 106 last ¶ - p. 107 ¶1 – discloses the user may custom select a variety of criteria).  
Hernandez does not disclose that the filter criteria includes an availability of a diagnostic tool.  
Hudson teaches that it was old and well known in the art of clinical trials, at the time of the claimed invention, for clinical trial criteria to include an availability of a diagnostic tool ([0006] & [0009] teach there is a need for diagnostic test availability, interpreted as a diagnostic tool availability, as clinical trial criteria, and a system for doing so).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical trials at the time of the claimed invention to modify the clinical trial data visualization system including customization of filter criteria disclosed by the modified combination of Hernandez/Zang for one of the filter criteria to be an availability of a diagnostic tool as taught by in order to allow for easier searching, e.g., see Hudson [0006] & [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hernandez in view of Zang and further in view of US 2017/0324805 A1 to Charaniya et al (hereinafter Charaniya).
Regarding claim 20, depending on claim 15, Hernandez further discloses wherein each of the one or more display elements represent one or more research facilities (Fig. 9.2 discloses that each of the display elements represents a location of a clinical trial, interpreted as including the research facility.).
Hernandez does not disclose wherein each of the display elements represents countries.
Charaniya teaches that it was old and well known in the art of graphical user interfaces, at the time of the claimed invention, wherein the display elements represent countries (Fig. 6 & [0065]-[0066] teach display elements, e.g., 604 and 606, as representing countries). 
Therefore, it would have been obvious to one of ordinary skill in the art of graphical user interfaces at the time of the claimed invention to modify the clinical trial GUI system disclosed by Hernandez/Zang to incorporate for the display elements to represent countries as taught by Charaniva in order to make it easier for a user to identify countries, e.g., see Fig. 6 & [0065]-[0066], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim Rejections - 35 USC § 103 – AIA 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Zang and further in view of US 2011/0077973 to Breitenstein et al (hereinafter Breitenstein).
Regarding claim 5, depending on claim 1, Hernandez discloses matching a portion of the information on the clinical trial assets as discussed above in claim 1.
The modified combination of Hernandez/Zang does not disclose normalizing the matched portion of the information … after matching the portion of the information … .  
Breitenstein teaches that it was old and well known in the art of healthcare data analysis, before the effective filing date of the claimed invention, to normalize the matched portion of the information after matching the portion of the information (Fig. 22 &Abstract – teaches identifying and mapping data from at least one data source and then normalizing the identified/mapped data).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data analysis before the effective filing date of the claimed invention to modify the clinical trial GUI system disclosed by the modified combination of Hernandez/Zang to incorporate normalizing the matched portion of the information after matching the portion of the information as taught by Breitenstein in order to transform data from various formats, e.g., see Breitenstein [0048], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.



Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Zang.
Regarding claim 10, depending on claim 8, Hernandez further discloses wherein one or more sets of research centers are within the N-dimensional cluster (Fig. 9.2 depicts at least one cluster of clinical trial locations, a clinical trial location is interpreted as the location where the clinical trial is conducted which is interpreted as being a research center. Any grouping of pins shown in Fig. 9.2 is interpreted as a set of research centers).   

Regarding claim 11 depending on claim 8, Hernandez further discloses wherein the centroid is located in the center of at least one of a neighborhood and/or research center (Hernandez Fig. 9.2 depicts various pins on the world map, considering a single pin as a cluster, the centroid of that cluster would be a clinical trial location, i.e., a research center. Examiner notes that under a broadest reasonable interpretation “and/or” is equivalent to “or.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Zang and further in view of Charaniya.
Regarding claim 13, depending on claim 8, the modified combination of Hernandez/Zang wherein a display element is an outlying display element as discussed above in claim 15.
The modified combination of Hernandez/Zang does not specifically disclose that the display element is represented by a nation/country.  
Charaniya teaches that it was old and well known in the art of graphical user interfaces, before the effective filing date of the claimed invention, wherein the display element is represented by a nation/country (Fig. 6 & [0065]-[0066] teach display elements, e.g., 604 and 606, as representing countries). 
Therefore, it would have been obvious to one of ordinary skill in the art of graphical user interfaces before the effective filing date of the claimed invention to modify the clinical trial GUI system disclosed by Hernandez/Zang to incorporate for the display elements to represent countries as taught by Charaniva in order to make it easier for a user to identify countries, e.g., see Fig. 6 & [0065]-[0066], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686